Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


Ranger Ready Mix, LLC, Appellant                      Appeal from the 368th District Court of
                                                      Williamson County, Texas (Tr. Ct. No. 17-
No. 06-18-00035-CV         v.                         0362-C368). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
Cintas Corporation No. 2, Appellee                    Burgess participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellee, Cintas Corporation No. 2, pay all costs of this appeal.


                                                       RENDERED OCTOBER 5, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk